Hutcheson, Justice.
The bill of exceptions, presented to the judge on January 31, 1936, recites that “On December 5, 1935, the demurrer [to the plaintiff’s petition] was heard on ex parte hearing, and the court made an order sustaining the general demurrer. That this order was left open to objections on the part of the plaintiff, until January 6, 1936, at which time the order of December 5 was made final, the order of December 5, sustaining the general demurrer, being in effect a dismissal of the petition. To this judgment of the court in sustaining the general demurrer, and in effect dismissing the plaintiff’s petition, this plaintiff then excepted, and now excepts to said judgment, ánd assigns error thereon,” etc. The only order of the court appearing in the record is as follows: “This demurrer sustained on the general grounds. This December 5, 1935.” It appears from a certificate of the cleric of the trial court that the court adjourned on January 28, 1936. On motion to dismiss the bill of exceptions an issue of law is raised by counsel as to whether the order of December 5, 1935, was final. Held, that whether or not the order of December 5 was a final order, it is the only order appearing in the record and the only order excepted to; and the bill of exceptions, not having been presented within thirty days from the ruling complained of, was too late.

Writ of error dismissed.


All the Juslices concur.